Citation Nr: 9910195	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a shell fragment wound to the right leg, muscle 
group XII, with scar.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from July 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Oakland, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for a right 
knee disability as secondary to the service connected 
disability of a shell fragment wound of the right leg below 
the patella were denied in a March 1998 rating decision.  The 
veteran expressed an intention to appeal this decision during 
the February 1999 hearing before the Board.  These matters 
are referred to the RO for appropriate disposition.  See 
Beyrle v. Brown, 9 Vet. App. 24 (1996) (where it was stated 
that hearing testimony before the Board cannot constitute a 
valid notice of disagreement).  


FINDING OF FACT

The veteran's residuals of a shell fragment wound to the 
right leg, muscle group XII, with scar, are productive of no 
more than moderate disability. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the right leg, 
muscle group XII, with scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.49, 
4.51, 4.54, 4.56, 4.59, 4.73, Code 5312 (in effect before and 
after July 3, 1997). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the residuals of his gunshot wound 
to the right leg have increased in disability to such an 
extent as to warrant a higher evaluation.  He states that he 
has experienced increased pain and weakness of the right leg.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the regulations governing the evaluation 
of muscle injuries were amended effective July 3, 1997.  62 
Fed. Reg. 30235 (June 3, 1997).  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  A 
review of the March 1998 Supplemental Statement of the Case 
demonstrates that the RO has considered the veteran's claim 
under both the new and old regulations.  
Under the regulations in effect prior to July 3, 1997, muscle 
function was based on the ability of the muscle to perform 
its full work and not solely on its ability to move a joint. 
38 C.F.R. § 4.51 (1996).  The whole track of the missile was 
envisaged, including any bony or nerve involvement. 38 C.F.R. 
§ 4.49 (1996).

In accordance with the provisions of 38 C.F.R. § 4.54 (1996) 
(muscle groups), disabilities due to residuals of muscle 
injuries were rated in accordance with 38 C.F.R. §§ 4.55 
(1996) and 4.56 (1996).  The type of disability pictures were 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue, pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).

The veteran's disability is evaluated under the rating code 
for injuries to muscle group XII.  This group includes the 
anterior muscles of the leg, including the tibialis anterior, 
the long extensors of the toes, and the peroneus tertius.  
The function of this muscle group includes dorsiflexion, 
extension of the toes, and stabilizing the arch.  Under the 
regulations in effect prior to July 3, 1997, a severe 
disability of this muscle group merits a 30 percent 
evaluation.  A moderately severe disability of this muscle 
group warrants a 20 percent evaluation.  A moderate 
disability of this muscle group warrants a 10 percent 
evaluation.  38 C.F.R. § 4.73, Code 5312 (1996).

Under the regulations in effect prior to July 1997, moderate 
disability of the muscles resulted from through and through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were to be noted.  Objective evidence of a moderate 
disability included entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
4.56(b) (1996). 

Moderately severe disability of the muscles contemplated the 
type of injury characterized by through and through or deep 
penetrating wound by a small high velocity missile or large 
missile of low velocity, with debridement or with prolonged 
infection or sloughing of soft parts, and intramuscular 
cicatrization. The history and complaints included service 
department or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of a wound of a severe grade. The record reflected 
consistent complaints of the cardinal symptoms of muscle 
wounds, and evidence of unemployability because of inability 
to keep up with work requirements was to be considered. The 
objective findings of moderately severe muscle damage 
included entrance and (if present) exit scars relatively 
large and so situated as to indicate the track of the missile 
through important muscle groups. Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or strength or endurance of muscle groups involved 
(compared with sound side) give positive evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(c) (1996).

38 C.F.R. § 4.56(d) (1996) stated that the type of injury 
required for severe disability included shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of the soft parts.  The history and complaints 
were as those for a moderately severe disability, in 
aggravated form.  Objective findings of severe muscle 
disability included extensive, ragged, depressed, and 
adherent scars of the skin so situated as to indicate wide 
damage to muscles, and X-ray evidence of minute multiple 
scattered foreign bodies.  In addition, palpation should have 
showed moderate or extensive loss of deep fascia or muscle 
substance, severe impairment of strength and endurance on 
testing when compared to the positive side, and atrophy of 
muscle groups not included in the track of the missiles.
Under the regulations in effect after July 3, 1997, muscle 
disabilities are classified as slight, moderate, moderately 
severe or severe as follows.  Slight disability of muscles is 
typified by a simple wound of muscle without debridement or 
infection.  The history and complaints will reveal service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability.  
Objective findings should include a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus, and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1). 

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, and indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance when compared with the sound side will 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicating severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

The veteran's disability remains evaluated under the rating 
code for injuries to muscle group XII under the current 
regulations.  The functions of the muscles in this muscle 
group include dorsiflexion, extension of toes, and 
stabilization of the arch.   The anterior muscles of the leg 
include the tibialis anterior, the extensor digitorum longus, 
the extensor hallucis longus, and the peroneus tertius.  
Severe disability is evaluated as 30 disabling.  Moderately 
severe disability is evaluated as 20 disabling.  Moderate 
disability is evaluated as 10 disabling.  Slight disability 
is evaluated as zero percent disabling.  38 C.F.R. § 4.73, 
Code 5312.  

Certain rating codes for scars are also for consideration.  A 
10 percent rating is merited for both scars that are 
superficial, poorly nourished, and with repeated ulceration, 
and scars that are superficial, tender, and painful on 
objective demonstration.  38 C.F.R. § 4.118, Codes 7803, 
7804.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

The service medical records show that the veteran was wounded 
in action in August 1944.  He was noted to have sustained a 
gunshot wound to the right leg.  The veteran was initially 
treated with a sulfa dressing.  Additional August 1944 
records state that he sustained a shell fragment wound in the 
anterior area just below the right knee.  It was cleaned, 
resected, and sutured with black silk under local anesthesia.  
Additional August 1944 records describe the wound as a slight 
laceration to the anterior area below the right knee.  There 
was no nerve, vascular, or bony injuries.  September 1944 
records note that the stitches were removed, and that the 
wound was healed.  

The veteran was afforded an examination at the time of his 
discharge from active service.  His history included a 
gunshot wound of the right leg.  An examination of the skin 
noted a small scar of the right knee.  No musculoskeletal 
defects were noted, the neurological diagnosis was normal, 
and his feet were normal.  

The veteran was afforded a VA examination in February 1951.  
He complained that his wound of the leg had bothered him to 
some extent, and that he had some trouble with his right 
knee.  The veteran said that he had increased discomfort in 
cold weather, and that his disability consisted of weakness 
and fatigability with some pain in the right knee.  On 
examination, the veteran walked without a limp.  His scar was 
noted, and the examiner said that there did not appear to be 
any involvement of the patellar ligaments.  Strength of the 
knees (legs) was good and x-rays of the right knee revealed 
normal findings, except for a somewhat thickened patella.  
Following the examination, the diagnosis was gunshot wound 
scar of the right knee with mild symptoms.  

VA treatment records dated October 1993 show that the veteran 
complained of right knee pain with walking and exercise.  He 
had a history of a gunshot wound with the exit near his knee.  
The veteran was positive for a limp, with no complaints of 
swelling, popping, or giving way.  On examination, there was 
no swelling, deformity, crepitance, joint line tenderness, or 
patellofemoral pain.  The assessment was that the knee was 
stable, and the examiner said that the knee appeared to be 
normal.  The veteran did not report any difficulty with his 
ankle or foot. 

June 1994 VA treatment records state that the veteran had 
chronic pain on his right.  The pain was worse with cold 
weather.  There was no locking, popping, or swelling of the 
knee, and no difficulty with stair climbing.  No complaints 
pertaining to the ankle or foot were noted.  

VA treatment records dated December 1997 show that the 
veteran was seen for follow up of psychiatric complaints.  
The examiner noted that the veteran had been wounded in the 
leg, and was beginning to be troubled by this injury.  

The veteran was afforded a VA examination in December 1997.  
He had a history of an injury to his right leg during the 
World War II.  The veteran was noted to have consistently 
complained of his legs falling asleep.  His knee was 
described as being stable since 1953.  On examination, the 
range of motion of both knees was normal, with little pain.  
The neurological examination showed that there was no trouble 
with heel and toe walking, and no limp after he had been 
moving around.  The reflexes were two plus and equal, but 
both Achilles reflexes were absent.  The diagnoses included 
gunshot wound with well healed right leg, stable, a stable 
right knee, continued lumbar pain syndrome, and left more 
than right S1 radiculopathy.  

The veteran offered testimony at a video conference hearing 
before the undersigned Board member in February 1999.  He 
stated that his wounds were located just below the kneecap, 
and in the lower part of the leg about five or six inches 
above the ankle.  The veteran testified that he experienced 
swelling and pain in the right knee.  This was reduced by 
standing or walking.  He did not recall any retained 
fragments in the wound, or any infection.  The veteran said 
that his primary symptom was a stiff knee, or irritating 
movement of the leg.  He believed that it was pain, although 
he had grown accustomed to it being present.  The veteran 
believed that he walked with a limp.  He said that the scar 
would tingle at times, but was not painful.  He added that if 
he sat in a certain position, his leg would go to sleep.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the residuals of the 
veteran's shell fragment wound to the right leg.  Initially, 
the Board notes that the scarring from the shell fragment 
wound is well healed, asymptomatic and does not warrant a 
separate compensable rating.  See 38 C.F.R. § 4.118, Codes 
7803, 7804.  As for the rating codes for muscle injuries, the 
evidence does not show that the veteran had a retained 
foreign body, or that the wound became infected.  Extensive 
debridement was not required, and neither was a prolonged 
hospitalization.  The wound was not through and through or 
deep.  The veteran's contentions have been chiefly concerned 
with his right knee disability, which is not currently 
service connected.  

The veteran has not contended, and the evidence does not 
show, that he has reduced dorsiflexion of his foot, or 
reduced functioning of his toes.  The December 1997 VA 
examination notes that the veteran does not have any problems 
with heel or toe walking, and he did not have a limp after he 
has been given a chance to move for awhile.  He has lost his 
Achilles reflexes, but this affects both legs and has not 
been attributed to his service-connected disability.  He 
complains of a constant low level pain due to his injury, and 
medical records over the years have contained references to 
fatigability.  However, the treatment records as well as the 
diagnosis of the current VA examination have consistently 
described the injury as stable, and objective evidence of 
additional disability due to pain and weakness has not been 
demonstrated.  Therefore, even with consideration of the 
provisions of 38 C.F.R. § 4.7, the Board finds that the 
residuals of the veteran's shell fragment wound to the right 
leg, muscle group XII, do not more nearly resemble the 
moderately severe level under either the regulations in 
effect prior to July 3, 1997, or under the current 
regulations, and a higher rating is not warranted.  


ORDER

An evaluation in excess of 10 percent for the residuals of a 
shell fragment wound to the right leg, muscle group XII, with 
scar is denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

